DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s Remarks/Arguments and amended claims, filed 10/05/2022, with respect to claims 1-20, have been fully considered and Applicant' s remarks will be addressed in sequential order as they were presented.
Regarding Objection to Drawings, the applicant’s response has been fully considered and is persuasive. Therefore, the Objection to Drawings is withdrawn. 
Regarding Objection to Specification, the applicant’s response has been fully considered and is persuasive. Therefore, the Objection to Specification is withdrawn.
Regarding Claim Interpretations, the applicant’s response and amended claims have been fully considered and is persuasive. Therefore, the Claim Interpretations under 35 USC § 112(f) are withdrawn.
Regarding Claim Rejections under 35 USC § 112, the applicant’s response and amended claims have been fully considered and is persuasive. Therefore, the Claim Rejections under 35 USC § 112(b) are withdrawn.
Regarding the rejection of claims 1-20 under 35 U.S.C. § 103 the applicant’s response and amended claims have been fully considered and is persuasive. Therefore, rejection of claims 1-20 under 35 U.S.C. § 103 is withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art reference(s) YOO et al., US 20130325311, and HORITA et al., US 20170329328, and previously disclosed prior art reference(s) SU, KARACAN, SHAPIRA, LIN, CHAE, and KOH. The grounds for rejection in view of amended claims are provided below.
Status of Application
	Claims 1-20 are pending. Claims 1-20 will be examined.  Claims 1, and 19-20 are independent claims. This Final Office action is in response to the “Amendments and Remarks” dated 10/05/2022.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over SU et al., US 10466717, herein further known as Su, in view of YOO et al., US 20130325311, herein further known as Yoo, further in view of HORITA et al., US 20170329328, herein further known as Horita.
Regarding claim 1, Su discloses a mobility information provision system (column 3, lines 1-3) comprising: a server (column 5, lines 5-10, data processing system, column 7, lines 1-30, server) configured to: collect, using a plurality of communication apparatuses (column 4, lines 35-40, column 7, lines 63-65, roadside units, and claims 12-13) provided in respective predetermined zones (column 4, lines 35-40, deployed in areas vehicles travel), field information including information about movement (column 22, lines 38-43) of a plurality of mobile bodies (column 4, lines 1-5); generate (column 14, lines 26-28, determine), based on the collected field information (column 15, lines 4-6), positions of the mobile bodies (column 14, lines 26-28) in the predetermined zones (column 1, line 45, line 52, and column 4, lines 35-40) with respect to time (column 14, lines 30-45), and generate course-related information (column 19, lines 11-12, travel path, and lines 27-32, changes in direction or orientation) indicating a course to be traveled by each of the mobile bodies (column 18, lines 40-45); and a controller provided for each of the mobile bodies (column 17, lines 5-23) and configured to control movement (column 9, line 40) of corresponding one of the mobile bodies (column 4, lines 1-5), using the generated course-related information (column 19, lines 11-12, travel path, and lines 27-32, changes in direction or orientation).
However, Su does not explicitly state generate diagrams indicating positions of the mobile bodies within traveling lanes, the diagrams indicating current positions of the mobile bodies and estimated positions of the mobile bodies, determine that a position error of a mobile body is present based on an environment surrounding the mobile body, wherein, in response to determining that the position error of the first mobile body is present, map the position error of the first mobile body together with a position of the first mobile body in the diagram, and generate, based on the diagram including the position of the first mobile body and the position error of the first mobile body, the course-related information that allows the first mobile body to move within a range including the position of the first mobile body and the position error of the first mobile body.
The system of Yoo teaches generate diagrams (paragraph [0065], display on screen) indicating positions of the mobile bodies (paragraph [0065], positions of vehicle/objects) within traveling lanes (see at least FIG. 6), the diagrams indicating current positions of the mobile bodies (paragraph [0065]) and estimated positions of the mobile bodies (paragraph [0065]).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Su by including generate diagrams indicating positions of the mobile bodies within traveling lanes, the diagrams indicating current positions of the mobile bodies and estimated positions of the mobile bodies as taught by Yoo.
One would be motivated to modify Su in view of  Yoo for the reasons stated in Yoo paragraph [0007], a more robust system to prevent a potential collision when the systems malfunction. Furthermore, the more robust system displays moving objects other than surrounding fixed objects detected through a GPS module on a display screen, thereby allowing the driver to recognize the moving objects around the vehicle through a navigation screen.
Additionally, the claimed invention is merely a combination of known elements of  vehicle control, navigation, and detecting a moving object around a vehicle, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Furthermore, the system of Horita teaches determine that a position error of a mobile body is present (paragraph [0083], position and posture error is calculated) based on an environment surrounding the mobile body (paragraph [0083], observation information), wherein, in response to determining that the position error of the first mobile body is present (paragraph [0083], position and posture error is calculated), map the position error of the first mobile body (paragraph [0148], display 805) together with a position of the first mobile body  (paragraph [0152], position mark 810) in the diagram (paragraph [0148], display 804), and generate (paragraph [0049]), based on the diagram including the position of the first mobile body and the position error of the first mobile body (paragraph [0083]), the course-related information that allows the first mobile body to move within a range (paragraph [0152-0154]) including the position of the first mobile body and the position error of the first mobile body (paragraph [0083]).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Su by including determine that a position error of a mobile body is present based on an environment surrounding the mobile body, wherein, in response to determining that the position error of the first mobile body is present, map the position error of the first mobile body together with a position of the first mobile body in the diagram, and generate, based on the diagram including the position of the first mobile body and the position error of the first mobile body, the course-related information that allows the first mobile body to move within a range including the position of the first mobile body and the position error of the first mobile body as taught by Horita.
One would be motivated to modify Su in view of  Horita for the reasons stated in Horita paragraph [0005], a more robust system for position estimation accuracy of an own vehicle when it is deteriorated, and a notification relating to continuity of automatic driving to be performed with high accuracy.
Additionally, the claimed invention is merely a combination of known elements of vehicle position and posture specifying device, and an on-vehicle display device, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 2, the combination of Su, Yoo, and Horita, disclose all limitations of claim 1 above.
Su discloses further a plurality of communication devices provided in the respective mobile bodies (column 2, lines 10-15, and column 14, lines 30-40), wherein the communication apparatuses (column 2, lines 10-15, and column 14, lines 30-40) provided for the respective predetermined zones (column 1, line 45, line 52, and column 4, lines 35-40) communicate with the plurality of communication devices (column 14, lines 35-4) such that one or more communication devices of the plurality of communication devices respectively provided in one or more mobile bodies of the mobile bodies  (column 2, lines 10-15, and column 14, lines 30-40) traveling within a first predetermined zone of the predetermined zones (column 2, lines 1-30) communicate with a first of which the communication apparatus is in charge of the first predetermined zone (column 17, lines 5-15).
Regarding claim 3, the combination of Su, Yoo, and Horita, disclose all limitations of claim 1 above.
Su discloses further the mobile bodies comprises a vehicle, and the controller is provided in the vehicle (column 9, lines 38-40, see also at least FIG 1).
Regarding claim 4, all limitations have been examined with respect to the system in claim 3. The system in claim 4 can clearly perform the same as the system of claim 3. Therefore, claim 4 is rejected under the same rationale as claim 3 above.
Regarding claim 5, the combination of Su, Yoo, and Horita, disclose all limitations of claim 1 above.
Su discloses further the server (column 5, lines 5-10, data processing system, column 7, lines 1-30, server) is configured to select, as the position of the first mobile body, either one of a position based on a satellite radio wave (column 10, line 67 through column 11 line 1) received by the first mobile body (column 11, lines 5-15) and a position based on detection of movement by the first mobile body (column 11, lines 59-65).
However, Su does not explicitly state included in the diagram.
The system of Yoo teaches included in the diagram (paragraph [0065], display on screen).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Su by including the diagram as taught by Yoo.
One would be motivated to modify Su in view of  Yoo for the reasons stated in Yoo paragraph [0007], a more robust system to prevent a potential collision when the systems malfunction. Furthermore, the more robust system displays moving objects other than surrounding fixed objects detected through a GPS module on a display screen, thereby allowing the driver to recognize the moving objects around the vehicle through a navigation screen.
Additionally, the claimed invention is merely a combination of known elements of  vehicle control, navigation, and detecting a moving object around a vehicle, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 6, all limitations have been examined with respect to the system in claim 5. The system in claim 6 can clearly perform the same as the system of claim 5. Therefore, claim 6 is rejected under the same rationale as claim 5 above.
Regarding claim 7, the combination of Su, Yoo, and Horita, disclose all limitations of claim 1 above.
Su discloses further the server is configured to include position  (column 14, lines 26-28) within a range (column 1, line 45, line 52, and column 4, lines 35-40) corresponding to the environment surrounding the first mobile body (column 10, lines 50-55).
However, Su does not explicitly state include in the diagram the position error.
The system of Horita teaches include in the diagram  (paragraph [0148], display 805) the position error (paragraph [0083], position and posture error is calculated).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Su by including include in the diagram the position error as taught by Horita.
One would be motivated to modify Su in view of  Horita for the reasons stated in Horita paragraph [0005], a more robust system for position estimation accuracy of an own vehicle when it is deteriorated, and a notification relating to continuity of automatic driving to be performed with high accuracy.
Additionally, the claimed invention is merely a combination of known elements of vehicle position and posture specifying device, and an on-vehicle display device, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 8, the combination of Su, Yoo, and Horita, disclose all limitations of claim 1 above.
server is configured to include position within a range (column 1, line 45, line 52, and column 4, lines 35-40) corresponding to the moving environment surrounding the first mobile body (column 10, lines 50-55).
However, Su does not explicitly state include in the diagram the position error.
The system of Horita teaches include in the diagram  (paragraph [0148], display 805) the position error (paragraph [0083], position and posture error is calculated).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Su by including include in the diagram the position error as taught by Horita.
One would be motivated to modify Su in view of  Horita for the reasons stated in Horita paragraph [0005], a more robust system for position estimation accuracy of an own vehicle when it is deteriorated, and a notification relating to continuity of automatic driving to be performed with high accuracy.
Additionally, the claimed invention is merely a combination of known elements of vehicle position and posture specifying device, and an on-vehicle display device, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 19, all limitations have been examined with respect to the system in claim 1. The server in claim 19 can clearly perform the same as the operations of the system of claim 1. Therefore, claim 19 is rejected under the same rationale as claim 1 above.
Regarding claim 20, all limitations have been examined with respect to the system in claim 1. The vehicle in claim 20 can clearly perform the same as the operations of the system of claim 1. Therefore, claim 20 is rejected under the same rationale as claim 1 above.
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Su, Yoo, and Horita, in view of KARACAN et al., US 20160055745, herein further known as Karacan.
Regarding claim 9, the combination of Su, Yoo, and Horita, disclose all limitations of claim 1 above.
Su discloses a server (column 5, lines 5-10, data processing system, column 7, lines 1-30, server) and start mapping a position (column 23, line 63, storing position information) based on detection of movement by the first mobile body (column 11, lines 59-65), in place of a position based on the satellite radio wave (column 10, line 67 through column 11 line 1), as the position of the first mobile body (column 11, lines 5-15).
However, Su does not explicitly state determine a reception condition of a satellite radio wave received by the first mobile body based on the field information, and when the reception condition of the satellite radio wave  has an influence on the satellite radio wave.
The system of Karacan teaches determine a reception condition of a satellite radio wave (paragraph [0054]) received by the first mobile body (paragraph [0056]) based on the field information (paragraph [0041]), and when the reception condition of the satellite radio wave  has an influence on the satellite radio wave (paragraph [0053]).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Su by including determine a reception condition of a satellite radio wave received by the first mobile body based on the field information, and when the reception condition of the satellite radio wave  has an influence on the satellite radio wave as taught by Karacan.
One would be motivated to modify Su in view of  Karacan for the reasons stated in Karacan paragraph [0007], a more robust and less expensive system which needs less service and has accurate functionality. 
Additionally, the claimed invention is merely a combination of known elements of operating a static device within a system for wireless communication with motor vehicles interacting in an ad-hoc manner among road users and/or between road users and traffic infrastructure, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 10, all limitations have been examined with respect to the system in claim 9. The system in claim 10 can clearly perform the same as the system of claim 9. Therefore, claim 10 is rejected under the same rationale as claim 9 above.
Claim(s) 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Su, Yoo, Horita, and Karacan, in view of SHAPIRA et al., US 20220082403, herein further known as Shapira.
Regarding claim 11, the combination of Su, Yoo, Horita, and Karacan, disclose all limitations of claim 9 above.
Su discloses the server (column 5, lines 5-10, data processing system, column 7, lines 1-30, server) is configured to map (column 6, lines 43-55, and column 24, lines 47-51), in a case of mapping the position (column 23, line 63) based on the detection of the movement by the first mobile body (column 11, lines 59-65), and the server (column 5, lines 5-10, data processing system, column 7, lines 1-30, server) is configured to generate the course-related information (column 19, lines 11-12, and lines 27-32).
However Su does not explicitly state prevent interference with another mobile body other than the first mobile body within a range of the position error and the position error that becomes larger in accordance with a distance or time of movement, within a range of the position error.
The method of Karacan teaches the position error that becomes larger (paragraph [0053]) within a range of the position error (paragraph [0076]).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Su by including the position error that becomes larger within a range of the position error as taught by Karacan.
One would be motivated to modify Su in view of  Karacan for the reasons stated in Karacan paragraph [0007], a more robust and less expensive system which needs less service and has accurate functionality. 
Additionally, the claimed invention is merely a combination of known elements of operating a static device within a system for wireless communication with motor vehicles interacting in an ad-hoc manner among road users and/or between road users and traffic infrastructure, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Furthermore, the system of Shapira teaches prevent interference with another mobile body other than the first mobile body within a range of the position error (paragraph [0341]) and position error that becomes larger in accordance with a distance or time of movement (paragraph [0222], and paragraph[0432])
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Su by including prevent interference with another mobile body other than the first mobile body within a range of the position error and position error that becomes larger in accordance with a distance or time of movement as taught by Shapira.
One would be motivated to modify Su in view of  Shapira for the reasons stated in Shapira paragraph [0003], a more robust vehicle system to navigate to a destination, and to identify its location within a particular roadway (e.g., a specific lane within a multi-lane road), navigate alongside other vehicles, avoid obstacles and pedestrians, observe traffic signals and signs, and travel from on road to another road at appropriate intersections or interchanges.
Additionally, the claimed invention is merely a combination of known elements of autonomous vehicle navigation for mapping lane splits or lane merges and navigating using the mapped lane splits or lane merges, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 12, all limitations have been examined with respect to the system in claim 11. The system in claim 12 can clearly perform the same as the system of claim 11. Therefore, claim 12 is rejected under the same rationale as claim 11 above.
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Su, Yoo, Horita, and Karacan and Shapira, in view of LIN, US 20060287824, herein further known as Lin.
Regarding claim 13, the combination of Su, Yoo, Horita, and Karacan, disclose all limitations of claim 11 above including.
Su discloses further the server (column 5, lines 5-10, data processing system, column 7, lines 1-30, server) is configured to, upon detection of a road reference position (column 14, lines 26-28) by the first mobile body (column 9, lines 59-61) during the mapping of the position (column 23, line 63) based on the detection of the movement by the first mobile body (column 11, lines 59-65). 
However, Su does not explicitly state correct the position of the first mobile body, and reset the position error that becomes larger in accordance with a distance or time of movement after the start of the mapping.
The system of Lin teaches correct the position of the first mobile body, and reset the position error that becomes larger in accordance with a distance or time of movement after the start of the mapping (paragraph [0213]).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Su by including correct the position of the first mobile body, and reset the position error that becomes larger in accordance with a distance or time of movement after the start of the mapping as taught by Lin.
One would be motivated to modify Su in view of  Lin for the reasons stated in Lin column 1, lines 45-55, a more robust system including reduced power, and reduced position-drift characteristics of conventional inertial navigation systems for use in commercial surface navigation applications.
Additionally, the claimed invention is merely a combination of known elements of a self-contained/interruption-free positioning method and system for use on the earth's surface, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 14, all limitations have been examined with respect to the system in claim 13. The system in claim 14 can clearly perform the same as the system of claim 13. Therefore, claim 14 is rejected under the same rationale as claim 13 above.
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Su, Yoo, Horita, and Karacan, in view of CHAE, US 20210176720, herein further known as Chae.
Regarding claim 15, the combination of Su, Yoo, Horita, and Karacan, disclose all limitations of claim 9 above. 
Su discloses the server (column 5, lines 5-10, data processing system, column 7, lines 1-30, server) is configured to start, after starting the mapping of the position (column 23, line 63, storing position information) based on the detection of the movement (column 22, lines 38-43) by the first mobile body (column 4, lines 1-5).
However, Su does not explicitly state mapping of the position based on the satellite radio wave, in place of the position based on the detection of the movement by the first mobile body, in a case where an error between the mapped position of the first mobile body and the position based on the satellite radio wave becomes small.
The system of Chae teaches mapping of the position based on the satellite radio wave, in place of the position based on the detection of the movement by the first mobile body, in a case where an error between the mapped position of the first mobile body and the position based on the satellite radio wave becomes small (paragraph [0226]).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Su by including correct the position of the first mobile body, and reset the position error that becomes larger in accordance with a distance or time of movement after the start of the mapping as taught by Chae.
One would be motivated to modify Su in view of  Chae for the reasons stated in Chae paragraph [0006], a more robust system for conducting active sidelink communication between an in-coverage user equipment(UE) and an out-coverage UE, when the validity of sidelink parameters is determined based on location information about a UE.
Additionally, the claimed invention is merely a combination of known elements of a wireless communication system, and more particularly, to a method and apparatus for transmitting and receiving signals between in-coverage user equipment, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 16, all limitations have been examined with respect to the system in claim 15. The system in claim 16 can clearly perform the same as the system of claim 15. Therefore, claim 16 is rejected under the same rationale as claim 15 above.
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Su, Yoo, Horita, and Karacan, in view of KOH et al., US 20200217686, herein further known as Koh.
Regarding claim 17, the combination of Su, Yoo, Horita, and Karacan, disclose all limitations of claim 9 above. 
Su discloses the server (column 5, lines 5-10, data processing system, column 7, lines 1-30, server) is configured to start, upon starting the mapping (column 23, line 63, storing position information) of the position based on the detection of the movement by the first mobile body (column 11, lines 59-65).
However, Su does not explicitly state counting of at least a number of times of a lane change motion of the first mobile body, out of a direction and the number of times of the lane change motion, and determine, on a basis of the counting, a lane change from a lane used before the start of the mapping of the position based on the detection of the movement by the first mobile body, to determine a lane used by the first mobile body during the mapping of the position based on the detection of the movement by the first mobile body.
The system of Koh teaches counting of at least a number of times of a lane change motion of the first mobile body, out of a direction and the number of times of the lane change motion, and determine, on a basis of the counting, a lane change from a lane used before the start of the mapping of the position based on the detection of the movement by the first mobile body, to determine a lane used by the first mobile body during the mapping of the position based on the detection of the movement by the first mobile body (paragraph [0039]).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Su by including counting of at least a number of times of a lane change motion of the first mobile body, out of a direction and the number of times of the lane change motion, and determine, on a basis of the counting, a lane change from a lane used before the start of the mapping of the position based on the detection of the movement by the first mobile body, to determine a lane used by the first mobile body during the mapping of the position based on the detection of the movement by the first mobile body as taught by Koh.
One would be motivated to modify Su in view of  Koh for the reasons stated in Koh paragraph [0004], a more robust system to automatically determine a vehicle lane position while using the vehicle during various road conditions.
Additionally, the claimed invention is merely a combination of known elements of a navigation system and systems for roadway lane guidance, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 18, all limitations have been examined with respect to the system in claim 17. The system in claim 18 can clearly perform the same as the system of claim 17. Therefore, claim 18 is rejected under the same rationale as claim 17 above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Terry Buse whose telephone number is (313)446-6647. The examiner can normally be reached Monday - Friday 7-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.C.B./            Examiner, Art Unit 3669         

/JESS WHITTINGTON/            Examiner, Art Unit 3669